Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites acrylic as one of a binder and thus the recited acrylic of claim 5 as an additional binder is confusing.
Claim 18 recites that said coating obtained by a method of claim 1 includes iron borate, but the claim 1 is silent as to presences of the iron by reciting a generic metal and metal alloy.  Thus, claim 18 would lack an antecedent basis in claim 1 absent further limitations.
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemenski et al. (US 4,269,645).
Shemenski et al. teach a brass-coated steel tire cord coated with a complex of iron borate over at least some of the exposed steel area in claim 3 falling within scope of the instant claims absent further limitation to the iron borate. A tire comprising the brass- coated steel tire cord coated with the iron borate taught by Shemenski et al. would be a part of an automotive or truck.  Shemenski et al. teach cobalt naphthenate at col. 5, line 18 which would meet claim 19.
Thus, the instant invention lacks novelty.


                                  RESPONSE TO ARGUMENTS
Applicant’s succinct assertion that none of the references (i.e. including Shemenski et al.) teach the combination of components recited in amended claim 1 would have no probative value since heating to 1200oC of claim 1 for example would be expected to remove PVP or acrylic acid and methanol or ethanol from the coating inherently leaving the iron borate.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grunlan et al. (US 2018/0208779 A1).
Rejection is maintained for reasons of the record with the following responses.
The examiner has stated that sodium montmorillonite (MMT)) or other silicate-based material taught in Fig. 1A and [0038-0039] of Grunlan et al. would meet the recited alkali metal silicate and applicant failed to rebut it.

Claims 1-9, 12, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) in view of Dallam et al. (US 7,147,725) and/or GB 513,267 (March 8, 1938).
The followings had been addressed in the Non-Final rejection which are reepsted.
Seals teaches metal alloys coated with a composition comprising a flux agent and a slurry carrier in abstract and in [0026].
Seals teaches that the slurry carrier comprises alcohol and hydroxypropylcellulose or polyvinylpyrrolidones in [0026] meeting claim 1.  Thus, utilization of a mixture of the hydroxypropylcellulose and polyvinylpyrrolidones would have been obvious since both are taught and equated which would make claim 5 obvious.  
Seals teaches various metal substrates such as steel in [0022] meeting claim 2.
Seals teaches heating at 500-1000oC in [0025] meeting the recited temperature of claim 1.
Seals teaches a spray coating and hot forming thereof in [0007] meeting claims 12 and 16.
The instant claims further recite boric acid (claim 1) and iron borate (claims 3 and 18) over Seals.  
Dallam et al. teach a welding wet flux composition in abstract, examples and claim 1. Dallam et al. further teach employing boric acid, CMC, borax, soluble carbonates and various types of resins at col. 17, lines 47-52.
GB teaches a composition comprising a solution of polymethacrylate resin, borax glass and boric acid in example 6. GB further teaches methyl alcohol in example 5.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize art well-known component for the flux such as the boric acid and borax taught Dallam et al. or a solution of polymethacrylate resin, boric acid and methyl alcohol taught by GB in Seals with the slurry carrier comprising polyvinylpyrrolidones or a mixture of polyvinylpyrrolidones and hydroxypropylcellulose since utilization of the boric acid for the flux is well-known as taught by Dallam et al. and GB and since Seals teaches a polymeric binder including polyvinylpyrrolidones and/or hydroxypropylcellulose and boron and since utilization of various polymeric binders is well-known as taught by lines 80-99 at page 1 of GB and since utilization of a composition comprising the boric acid on steel would be expected to yield the iron borate inherently absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
The instant claims 4, 6, 7, 9, 13 and 17 further recite other limitations over Seals.
As to claims 4, 6 and 9, Seals teaches the recited components and thus the recited amounts would have been obvious. In other words, 2 wt% of the flux (Mg-Al-silicate) is taught in [0026] and thus utilization of a mixture of the flux and a slurry carrier comprising hydroxypropylcellulose and/or polyvinylpyrrolidones yielding 1 wt.% of the flux making claim 4 obvious would have been obvious to one skilled in the art.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.
It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to claim 7, Seals teaches alcohols which would encompass various alcohols and thus utilization of methanol or ethanol would have been obvious since they have a lower boiling point (64.7oC and 78.37oC, respectively) than a boiling point of butanol (117.7oC) for example since they would at least evaporate quickly upon heating as well as the methanol would have a lower price.
As to claim 13, Seals teaches a coil in [0058] and steel in [0022] and thus the recited coil formed of steel would have been obvious.
As to claim 17, Seals teaches heating at 500-1000oC which would make the recited temperature of 940oC obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

			RESPONSE TO ARGUMENTS
The crux of applicant’s argument is that an amended claim 1 reciting boric acid as a flux agent, PVP and acrylic as a binder and methanol or ethanol would overcome the rejection without further elaboration which would have little probative value since pages 7-10 of the Non-Final rejection (repeated above) had addressed such limitations (especially see the page 9 of the Non-Final rejection further addressing the boric acid and iron borate).
Applicant further asserts that the instant method provides a protective surface having several advantages without further detail.   The examiner does not see where such several advantages are shown since the data are mostly related to a coating weight/thickness.
Although example 7 ([00232] of specification) teaches no scale, no oxidation and no decarburization on the metal surface processed in the nitrogen protective environment, the instant claims are silent as to the nitrogen protective environment.
Further, the applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art (in this case Seals (US 2015/0315693 A1)).  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) further in view of Dallam et al. (US 7,147,725) and/or GB 513,267 (March 8, 1938) as applied to claims 1-9, 12, 13 and 16-21 above, and further in view of English abstract of JP401180904 A (July 18, 1989).
	Rejection is maintained for reasons of the record with the above responses.	

Claims 1, 4, 6-8, 12, 14-17 and 24 are rejected under 35 U.S.C. 103 as being
unpatentable over GB 513,267 (March 8, 1938) in view of Lane et al. (US 6,333,072).
	Rejection is maintained for reasons of the record with the following responses.
The Non-Final rejection had stated that an example 6 of GB teaches a composition comprising a solution of polymethacrylate resin (the instant acrylic)), borax glass (meeting claim 8) and boric acid.  The Non-Final rejection had stated the followings.
GB further teaches methyl alcohol in example 5.
GB teaches a composition comprising a solution of polyvinyl acetal in methyl alcohol, sodium borosilicate (meeting claim 8 and 24) in example 7
Thus, the only difference between GB and the instant claims were heating temperatures of 200 to 1200oC which was met by Lane et al. 
Applicant failed to rebut the rejection.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) in view of Dallam et al. (US 7,147,725) and/or GB 513,267 (March 8, 1938) as applied to claims 1-9, 12, 13 and 16-21 above, and further in view of Nicolson (US 4,643,740).
Further as to claim 3, Nicolson teaches a flux comprising a mixture of borax and boric acid in claim 11.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize art well-known mixture of the flux such as the boric acid and borax taught Nicolson in Seals and Dallam et al. and/or GB thereof since utilization of a mixture of borax and boric acid for the flux is well-known as taught by Nicolson absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 4,935,844 teaches a flux comprising zinc borate, acrylic polymer and isopropanol in example 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 27, 2022                                                        /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762